                     Case 3:18-cv-05886-RBL Document 1 Filed 11/01/18 Page 1 of 7




 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                                AT TACOMA
 8    WESTERN NATIONAL ASSURANCE
      COMPANY and PIONEER SPECIALTY                             NO.
 9
      INSURANCE COMPANY,
10                                                              COMPLAINT FOR DECLARATORY
                                       Plaintiffs,              JUDGMENT
11
                 vs.
12

13    BURNS TOWING, INC., a Washington
      corporation; and KRISTINE A. ZACHARY,
14    an individual,

15                                    Defendants.
16              Plaintiffs Western National Assurance Company and Pioneer Specialty Insurance
17   Company (collectively “Western National”) bring this Complaint for Declaratory Judgment
18   against the Defendants, Burns Towing, Inc. and Kristine A. Zachary (collectively the “Burns
19   Towing Defendants”).
20                                           I.      NATURE OF THE ACTION
21              1.         This is an insurance coverage action seeking declaratory relief pursuant to
22   28 U.S.C. §§ 2201 and 2202. Western National seeks a determination that it has no duty to
23   defend or indemnify the Burns Towing Defendants under policies of insurance issued to Burns
24   Towing Inc. by Western National with respect to the underlying lawsuit filed against the Burns
25   Towing Defendants in the Pierce County Superior Court for the State of Washington (PCSC

                                                                               Betts
                                                                               Patterson
     COMPLAINT FOR DECLARATORY                                                 Mines
                                                            -1-                One Convention Place
     JUDGMENT                                                                  Suite 1400
                                                                               701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1316979_2.docx/110118 1120/8585-0002
                     Case 3:18-cv-05886-RBL Document 1 Filed 11/01/18 Page 2 of 7




 1   Cause No. 18-2-11257-1) (“Lawsuit”). The Lawsuit, filed by the State of Washington (“State”),
 2   seeks injunctive relief and civil penalties for alleged violations of the Service Members’ Civil
 3   Relief Act, RCW 38.42, and the Consumer Protection Act, RCW 19.86. A copy of the complaint
 4   filed in the Lawsuit is attached as Exhibit A.
 5                                                 II.   THE PARTIES
 6              2.         Plaintiff Western National Assurance Company is an insurance company
 7   incorporated under the laws of and having its principal place of business in the state of
 8   Minnesota. It is part of the Western National Insurance Group and is authorized to do business
 9   in the state of Washington and elsewhere.
10              3.         Plaintiff Pioneer Specialty Insurance Company is an insurance company
11   incorporated under the laws of and having its principal place of business in the state of
12   Minnesota. It is part of the Western National Insurance Group and is authorized to do business
13   in the state of Washington and elsewhere.
14              4.         Defendant Burns Towing, Inc. is a towing company. It is a Washington
15   corporation with a principal place of business located at 6454 East McKinley Avenue, Tacoma,
16   Washington 98404, and other additional locations in Pierce County.
17              5.         Defendant Kristine A. Zachary is president and owner of Burns Towing, Inc. She
18   is believed to be a resident of Pierce County, Washington.
19
                                            III.   JURISDICTION AND VENUE
20              6.         This court has subject matter jurisdiction under 28 U.S.C. §§ 2201 and 2202 and
21   Rule 57 of the Federal Rules of Civil Procedure.
22              7.         An actual and justiciable controversy between Western National and the Burns
23   Towing Defendants exists within the meaning of 28 U.S.C. § 2201 regarding whether Western
24   National has a duty to defend or indemnify the Burns Towing Defendants under the Western
25

                                                                             Betts
                                                                             Patterson
     COMPLAINT FOR DECLARATORY                                               Mines
                                                           -2-               One Convention Place
     JUDGMENT                                                                Suite 1400
                                                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     1316979_2.docx/110118 1120/8585-0002
                     Case 3:18-cv-05886-RBL Document 1 Filed 11/01/18 Page 3 of 7




 1   National policies with respect to the claims asserted in the Lawsuit, as more particularly
 2   described below.
 3              8.         This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because
 4   the amount in controversy exceeds the sum or value of $75,000, exclusive of interests and costs,
 5   and the suit is between citizens of different states.
 6              9.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that a substantial
 7   part of the events or omissions giving rise to this claim occurred in this judicial district and the
 8   defendants reside in this judicial district.
 9                                                   IV.    FACTS
10
     A.         The Western National Policies.
11              10.        Plaintiff Western National Assurance Company issued a commercial package
12   insurance program to Burns Towing, Inc. with a policy period of May 1, 2017 to May 1, 2018.
13   The package contained several insurance policies including a Business Auto policy (Policy No.
14   CPP 1138141-01), a Commercial Property policy (Policy No. 1139997-01), and an Inland
15   Marine policy (CPP 1139999-01).
16              11.        Plaintiff Pioneer Specialty Insurance Company issued a commercial package
17   insurance program to Burns Towing, Inc. with a policy period of May 1, 2018 to May 1, 2019. It
18   also included a Business Auto policy (Policy No. CPP 1138141-02), a Commercial Property
19   policy (Policy No. 1139997-02), and an Inland Marine policy (CPP 1139999-02).
20              12.        The insurance policies identified in paragraphs 8 and 9 above are hereafter
21   collectively referred to as the “Policies”.
22
     B.         The Underlying Lawsuit.
23
                13.        On September 11, 2018, the State filed the Lawsuit.
24
                14.        The Lawsuit alleges that the Burns Towing Defendants have violated and
25
     continue to violate the Washington Service Members’ Civil Relief Act, chapter 38.42 RCW

                                                                               Betts
                                                                               Patterson
     COMPLAINT FOR DECLARATORY                                                 Mines
                                                            -3-                One Convention Place
     JUDGMENT                                                                  Suite 1400
                                                                               701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1316979_2.docx/110118 1120/8585-0002
                    Case 3:18-cv-05886-RBL Document 1 Filed 11/01/18 Page 4 of 7




 1   (“SMCRA”) and the Washington Consumer Protection Act, chapter 19.86 RCW (“CPA”) by
 2   selling the vehicles of active duty servicemembers at auction without first obtaining a court
 3   order.
 4              15.        The only specific violation described in the Lawsuit is alleged to have occurred in
 5   April 2018.
 6              16.        Based upon the foregoing allegations, the State seeks declaratory relief, a
 7   permanent injunction, civil penalties under the Consumer Protection Act, civil penalties under
 8   the SMCRA, restitution to servicemembers affected by the alleged statutory violations, and costs
 9   and attorney fees.
10   C.         The Burns Towing Defendants’ Insurance Claim
11              17.        The Burns Towing Defendants tendered the Lawsuit to Western National for
12   defense and indemnity coverage.
13              18.        Western National contends that it does not have a duty to defend or indemnify the
14   Burns Towing Defendants in the Lawsuit for several reasons, including but not limited to the
15   following:
16                     The Lawsuit does not allege facts constituting an “occurrence,” “accident,” or
17                      “accidental loss”;
18                     The Lawsuit does not seek “damages”;
19                     The Lawsuit’s request for civil penalties is excluded;
20                     The injuries alleged in the Lawsuit were expected or intended from the perspective
21                      of the Burns Towing Defendants;
22                     The vehicles in question were in the Burns Towing Defendants’ care, custody or
23                      control;
24                     The losses alleged did not occur while the Burns Towing Defendants were
25                      “attending, servicing, repairing, parking or storing” the vehicles in question;

                                                                                 Betts
                                                                                 Patterson
     COMPLAINT FOR DECLARATORY                                                   Mines
                                                            -4-                  One Convention Place
     JUDGMENT                                                                    Suite 1400
                                                                                 701 Pike Street
                                                                                 Seattle, Washington 98101-3927
                                                                                 (206) 292-9988
     1316979_2.docx/110118 1120/8585-0002
                     Case 3:18-cv-05886-RBL Document 1 Filed 11/01/18 Page 5 of 7




 1                     The vehicles in question were not “covered autos” for purposes of Western
 2                      National’s Business Auto policies or covered property for purposes of the Inland
 3                      Marine policies;
 4                     The Lawsuit alleges facts constituting a conversion or an “illegal act”;
 5                     The Lawsuit does not allege liability arising from a bill of lading, contract of
 6                      carriage, or shipping receipt;
 7                     The Lawsuit seeks fines or penalties resulting from violations of laws relating to a
 8                      delay in payment, denial, or settlement of a claim;
 9                     The Lawsuit does not allege “direct physical loss” to any property; and
10                     The Lawsuit does not allege damage to property while in transit.
11                                V.        CLAIM FOR DECLARATORY JUDGMENT
12              19.        Western National incorporates the allegations set forth in the preceding
13   paragraphs as if fully set forth herein.
14              20.        An actual and justiciable controversy exists over the rights of the parties under the
15   policies with respect to coverage for the claims asserted by the State in the Lawsuit.
16              21.        Pursuant to the Uniform Declaratory Judgments Act, RCW Ch. 7.24.010 et seq.,
17   Western National is entitled to a declaratory judgment against the Burns Towing Defendants that
18   it does not have a duty to defend or indemnify them against the Lawsuit under any of the
19   Policies.
20
                                              VI.   REQUEST FOR RELIEF
21              WHEREFORE, Plaintiffs request the following relief:
22              1.         For a determination of the rights of the parties under the Policies by way of a
23   declaration that Western National has no duty to defend or indemnify Burns Towing, Inc. or
24   Kristine A. Zachary in connection with the claims asserted in the Lawsuit;
25              2.         For an award of Western National’s recoverable costs and attorney fees; and

                                                                                Betts
                                                                                Patterson
     COMPLAINT FOR DECLARATORY                                                  Mines
                                                             -5-                One Convention Place
     JUDGMENT                                                                   Suite 1400
                                                                                701 Pike Street
                                                                                Seattle, Washington 98101-3927
                                                                                (206) 292-9988
     1316979_2.docx/110118 1120/8585-0002
                     Case 3:18-cv-05886-RBL Document 1 Filed 11/01/18 Page 6 of 7




 1              3.         For such other and further relief as this Court may deem just and proper.
 2              DATED this 1st day of November, 2018.
 3
                                                         BETTS, PATTERSON & MINES, P.S.
 4

 5                                                       By /s Kathryn N. Boling
                                                         By /s Michelle E. Kierce
 6                                                            Kathryn N. Boling, WSBA #39776
                                                              Michelle E. Kierce, WSBA #48051
 7
                                                         Betts, Patterson & Mines, P.S.
 8                                                       One Convention Place, Suite 1400
                                                         701 Pike Street
 9                                                       Seattle WA 98101-3927
                                                         Telephone:     (206) 292-9988
10                                                       Facsimile:     (206) 343-7053
                                                         E-mail:        kboling@bpmlaw.com
11
                                                         E-mail:        mkierce@bpmlaw.com
12                                                       Attorneys for Plaintiffs Western National Assurance
                                                         Company and Pioneer Specialty Insurance
13                                                       Company
14

15

16

17

18
19

20

21

22

23

24

25

                                                                               Betts
                                                                               Patterson
     COMPLAINT FOR DECLARATORY                                                 Mines
                                                            -6-                One Convention Place
     JUDGMENT                                                                  Suite 1400
                                                                               701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1316979_2.docx/110118 1120/8585-0002
                    Case 3:18-cv-05886-RBL Document 1 Filed 11/01/18 Page 7 of 7



                                            CERTIFICATE OF SERVICE
 1
                I, Kathryn N. Boling, hereby certify that on November 1, 2018, I electronically filed the
 2
     following:
 3

 4                        Complaint for Declaratory Judgment; and

 5                        Certificate of Service.

 6   with the Court using the CM/ECF system.

 7              DATED this 1st day of November 2018.

 8                                                            BETTS, PATTERSON & MINES P.S.
 9

10                                                            By /s Kathryn N. Boling
                                                                 Kathryn N. Boling, WSBA #39776
11                                                            Betts, Patterson & Mines, P.S.
                                                              One Convention Place, Suite 1400
12                                                            701 Pike Street
                                                              Seattle WA 98101-3927
13
                                                              Telephone: (206) 292-9988
14                                                            Facsimile: (206) 343-7053
                                                              E-mail:      kboling@bpmlaw.com
15
                                                              Attorneys for Plaintiffs Western National
16                                                            Insurance Group and Pioneer Specialty
                                                              Insurance Company
17

18
19

20

21

22

23

24

25

                                                                            Betts
                                                                            Patterson
     COMPLAINT FOR DECLARATORY                                              Mines
                                                        -7-                 One Convention Place
     JUDGMENT                                                               Suite 1400
                                                                            701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1316979_2.docx/110118 1120/8585-0002
